Exhibit 10.3

FIFTH AMENDMENT TO CREDIT AGREEMENT

This Fifth Amendment to Credit Agreement (the “Amendment”) is made as of this
5th day of May, 2015, by and among SL INDUSTRIES, INC., a Delaware corporation,
and each of the entities listed as a Borrower on the signature pages hereto
(collectively, “Borrowers” and each is individually referred to as a
“Borrower”), each of the entities listed as a GUARANTOR on the signature pages
hereto (collectively “Guarantors” and each is individually referred to as a
“Guarantor”, and collectively with the Borrowers, the “Loan Parties”) the
financial institutions which are now or which hereafter become a party hereto as
lenders (collectively, the “Lenders” and each is individually referred to as a
“Lender”), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Lenders (hereinafter referred to in such capacity as the
“Administrative Agent”) and in its capacity as a Lender.

BACKGROUND

A. On August 9, 2012, Borrowers, Guarantors, Lenders and Administrative Agent
entered into a Credit Agreement to reflect certain financing arrangements
between the parties thereto (as amended, modified, renewed, extended, replaced
or substituted from time to time, the “Credit Agreement”). The Credit Agreement
and all other documents, instruments, and agreements executed in connection
therewith are collectively referred to herein as the “Existing Financing
Agreements.” All capitalized terms used herein but not otherwise defined herein
shall have the meaning given to them in the Credit Agreement.

B. The Borrowers have informed Administrative Agent and Lenders that a direct or
indirect wholly owned subsidiary of SL Industries, Inc. seeks to acquire the
Equity Interests of a certain foreign company identified to Administrative Agent
in that certain letter of intent delivered by Borrowers to Administrative Agent
(the “Letter of Intent”) dated April 29, 2015 (the “Proposed Acquisition”). The
Proposed Acquisition would otherwise constitute a Permitted Acquisition except
that the purchase price may exceed the amount of total costs and liabilities
permitted for any individual acquisition involving a foreign Subsidiary.

C. Additionally, Borrowers have informed Administrative Agent and Lenders that
Teal Electronics Corporation (“Teal”) seeks to enter into an agreement (the
“Discount Agreement”) with a certain receivables purchaser to be identified and
to be acceptable to Administrative Agent (the “IR Purchaser”), pursuant to which
Teal may, from time to time, offer to sell to IR Purchaser, and IR Purchaser
will purchase from Teal, accounts receivable owed to Teal by a certain customer
of Teal (the “IR Customer”) and certain of IR Customer’s permitted affiliates
(such receivables, the “IR Customer Receivables”) pursuant to the terms set
forth in the Discount Agreement. In connection therewith, IR Purchaser may from
time to time file a financing statement relative only to the IR Customer
Receivables sold by Teal to IR Purchaser pursuant to the Discount Agreement to
complete true sale requirements (the “IRP Liens”).



--------------------------------------------------------------------------------

D. The Borrowers have requested that Administrative Agent and Lenders
(i) consent to the Acquisition, (ii) amend certain terms and provisions
contained in the Credit Agreement to permit the sale of the IR Customer
Receivables pursuant to the Discount Agreement and to permit the IRP Liens, and
(iii) amend certain other terms and provisions contained in the Credit
Agreement, in each case subject to the terms and conditions set forth in this
Amendment.

NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

1. Consent.

(a) In reliance upon the documentation and information provided to
Administrative Agent and subject to the terms hereof, and notwithstanding
anything to the contrary contained in Section 2.8 [Use of Proceeds], 8.2.4
[Loans and Investments], or Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] of the Credit Agreement, Administrative Agent and
Lenders hereby consent upon the receipt by Administrative Agent of a fully
executed version of this Amendment, and subject to the other terms and
conditions set forth herein, to the Proposed Acquisition, so long as each of the
conditions of a Permitted Acquisition are otherwise satisfied (except the
condition set forth in clause (a)(iii) of the definition thereof) and so long as
it is consistent with the Letter of Intent. In connection with the consent
provided above, Sections 2.8 [Use of Proceeds], 8.2.4 [Loans and Investments]
and 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] of the Credit
Agreement shall be deemed amended to allow for (x) the Proposed Acquisition as
described herein and (y) the use of the proceeds of the Revolving Credit Loans
in connection therewith. For avoidance of doubt, Borrowers shall deliver to
Administrative Agent all documentation required under the Credit Agreement
corresponding to such Proposed Acquisition evidencing that the Proposed
Acquisition is a Permitted Acquisition and that each condition other than with
respect to the purchase price as required in clause (a)(iii) of such definition
have been satisfied.

(b) This consent shall be effective only as to the items set forth in the
preceding paragraph. This consent shall not be deemed to constitute a consent to
the breach by Loan Parties of any covenants or agreements contained in any
Existing Financing Agreement with respect to any other transaction or matter.
Loan Parties agree that the consents set forth in the preceding paragraph
(a) shall be limited to the precise meaning of the words as written therein and
shall not be deemed (i) to be a consent to, or any waiver or modification of,
any other term or condition of any Existing Financing Agreement, or (ii) to
prejudice any right or remedy that Administrative Agent or Lenders may now have
or may in the future have under or in connection with any Existing Financing
Agreement other than with respect to the matters for which the consent in the
preceding paragraph (a) has been provided. Other than as described in this
Amendment, the consents described in the preceding paragraph (a) shall not
alter, affect, release or prejudice in any way any Obligations under the
Existing Financing Agreements. This consent shall not be construed as
establishing a course of conduct on the part of Administrative Agent or Lenders
upon which the Borrower may rely at any time in the future. Borrower expressly
waives any right to assert any claim to such effect at any time.

 

2



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, in the event the Proposed Acquisition is not
completed on or before September 30, 2015 (unless such date is extended by
Administrative Agent in writing in its discretion) (the “Termination Date”), the
consent set forth in clause (a) above shall cease to be effective on the day
immediately following the Termination Date.

2. Amendments. Upon the effectiveness of this Amendment, the Credit Agreement
shall be amended as follows:

(a) Definition. The definition of “Permitted Liens” contained in Section 1.1 of
the Credit Agreement shall be amended by deleting the “and” after clause (x),
deleting the “and” after clause (xi), replacing “.” after clause (xii)(4) with
“; and” and adding the following clause (xiii) to the end of such definition:

(xii) Liens in favor of IR Purchaser solely in the Specified Discount Accounts
sold by the Borrower to IR Purchaser in accordance with Section 8.2.7(vii)
[Disposition of Assets or Subsidiaries].

(b) New Definitions. Section 1.1 of the Credit Agreement shall be amended by
adding the following defined terms:

Discount Agreement shall mean that certain agreement among IR Purchaser and Teal
Electronics Corporation, in form and substance satisfactory to Administrative
Agent, as amended, restated, supplemented, or otherwise modified from time to
time with the consent of Administrative Agent.

IR Purchaser shall mean that certain entity identified as such to, and
acceptable to, Administrative Agent.

Specified Discount Accounts shall mean those specific Accounts identified to
Administrative Agent, owing by IR Customer to the Borrower which are sold by
Teal Electronics Corporation to IR Purchaser pursuant to the Discount Agreement,
in accordance with Section 8.2.7(vii) [Disposition of Assets or Subsidiaries].

IR Customer shall mean that certain entity identified as such to, and acceptable
to, Administrative Agent.

(c) Use of Proceeds. Section 2.8 of the Credit Agreement shall be amended and
restated in its entirety as follows:

2.8 Use of Proceeds. The proceeds of the Loans shall be used for refinancing
existing Indebtedness of Borrower, to provide for the working capital needs of
Borrower and reimbursement of letters of credit, to fund Permitted
Recapitalization Distributions, and to fund Permitted Acquisitions.

 

3



--------------------------------------------------------------------------------

(d) Dispositions of Assets or Subsidiaries. Section 8.2.7 of the Credit
Agreement shall be amended by deleting the “or” at the end of clause (v) and
replacing “.” at the end of clause (vi) with “; or” and adding the following
clause (vii) to the end of such section:

(vii) sales of Specified Discount Accounts, so long as the following terms and
conditions are satisfied: (A) the aggregate face amount of Specified Discount
Accounts which may be sold by the Borrower shall not exceed $3,000,000 during
any fiscal year; (B) any sale or transfer of Specified Discount Accounts shall
be without any recourse, offset or claim of any kind or nature to or against any
Loan Party, the Administrative Agent or any Lender; (C) no Potential Default or
Event of Default shall exist at the time of such sale, unless otherwise
consented to by Administrative Agent; and (D) the documentation relating to such
sales is satisfactory to Administrative Agent in its reasonable discretion.

3. Representations and Warranties. Each Loan Party hereby:

(a) reaffirms all representations and warranties made to Administrative Agent
and Lenders under the Credit Agreement and all of the other Existing Financing
Agreements (as modified in connection herewith) and confirms that all are true
and correct in all material respects as of the date hereof, in each case other
than representations and warranties that relate to a specific date;

(b) reaffirms all of the covenants contained in the Credit Agreement, and
covenants to abide thereby until all Loans, Obligations and other liabilities of
Loan Parties to Administrative Agent and Lenders, of whatever nature and
whenever incurred, are satisfied and/or released by Administrative Agent and
Lenders;

(c) represents and warrants that no Potential Default or Event of Default has
occurred and is continuing under any of the Existing Financing Agreements;

(d) represents and warrants that since December 31, 2014, no event or
development has occurred which has had or is reasonably likely to have a
Material Adverse Change;

(e) represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment and all related
agreements, instruments, and documents to which such Loan Party is a party, that
such actions were duly authorized by all necessary corporate or company action
and that the officers executing this Amendment and any related agreements,
instruments or documents on its behalf were similarly authorized and empowered,
and that neither this Amendment or any related agreements, instruments, or
documents contravenes any provisions of its Articles of Incorporation or
Certificate of Formation, as applicable and Bylaws or Operating Agreement, as
applicable, or of any contract or agreement to which it is a party or by which
any of its properties are bound; and

(f) represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered by such Loan Party
in connection herewith, are valid, binding and enforceable in accordance with
their respective terms.

 

4



--------------------------------------------------------------------------------

4. Security Interest. As security for the payment and performance of the
Obligations, and satisfaction by the Loan Parties of all covenants and
undertakings contained in the Credit Agreement, the Loan Documents and the
Existing Financing Agreements (as modified in connection herewith), each of the
Loan Parties reconfirms the prior grant of the security interest in and first
priority, perfected lien in favor of Administrative Agent, for its benefit and
the ratable benefit of each Lender, upon and to, all of its right, title and
interest in and to the Collateral, whether now owned or hereafter acquired,
created or arising and wherever located.

5. Confirmation of Indebtedness. Loan Parties confirm and acknowledge that as of
the close of business on May 5, 2015 Borrowers were indebted to Administrative
Agent and Lenders under the Credit Agreement in the aggregate principal amount
of (i) $6,879,000, comprised of zero of outstanding Revolving Credit Loans and
$456,000 for issued and outstanding Letters of Credit and (ii) $6,423,000 under
the DOJ/EPA Letter of Credit, in each case without any deduction, defense,
setoff, claim or counterclaim, plus all fees, costs and expenses incurred to
date in connection with the Credit Agreement and the other Loan Documents.

6. Acknowledgment of Guarantors. Each Guarantor hereby covenants and agrees that
the Continuing Agreement of Guaranty and Suretyship dated August 9, 2012, as
amended, restated, supplemented and otherwise modified from time to time, shall
remain in full force and effect and shall continue to cover the existing and
future Obligations of Borrowers and each other Guarantor to Administrative Agent
and Lenders under the Credit Agreement and the other Loan Documents.

7. Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the satisfaction of each of the following conditions (all
documents to be in form and substance reasonably satisfactory to Administrative
Agent and Administrative Agent’s counsel):

(a) Administrative Agent shall have received this Amendment duly executed by
Lenders and all Loan Parties;

(b) Loan Parties shall have paid or reimbursed Administrative Agent for its
reasonable attorneys’ fees and expenses as required under the Credit Agreement,
including those in connection with the preparation, negotiation and execution of
this Amendment and the documents provided for herein or related hereto;

(c) Administrative Agent shall have received an executed version of the Discount
Agreement; and

(d) Execution and/or delivery of all other agreements, instruments and documents
requested by Administrative Agent to effectuate and implement the terms hereof.

8. Reaffirmation of Existing Financing Agreements. Except as expressly modified
by the terms hereof, all of the terms and conditions of the Credit Agreement, as
amended, and all other of the Existing Financing Agreements (except as otherwise
modified in connection herewith), are hereby reaffirmed and shall continue in
full force and effect as therein written.

 

5



--------------------------------------------------------------------------------

9. Release. As further consideration for Administrative Agent’s and Lenders’
agreement to grant the accommodations set forth herein, each Borrower and each
Guarantor hereby waives and releases and forever discharges Administrative Agent
and Lenders and their respective officers, directors, attorneys, agents and
employees (the “Released Parties”) from any liability, damage, claim, loss or
expense of any kind that Borrowers, Guarantors, or any of them, may have against
Released Parties, or any of them, arising out of or relating to the Obligations,
this Amendment or the Loan Documents.

10. Miscellaneous.

(a) No rights are intended to be created hereunder for the benefit of any third
party donee, creditor, or incidental beneficiary.

(b) The headings of any paragraph of this Amendment are for convenience only and
shall not be used to interpret any provision hereof.

(c) No modification hereof or any agreement referred to herein shall be binding
or enforceable unless in writing and signed on behalf of the party against whom
enforcement is sought.

(d) The terms and conditions of this Amendment shall be governed by the laws of
the State of New York.

(e) This Amendment may be executed in any number of counterparts and by
facsimile, each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
Delivery by facsimile or electronic transmission shall bind the parties hereto.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

BORROWERS: SL INDUSTRIES, INC. By: /s/ Louis J. Belardi Name: Louis J. Belardi
Title: CFO, Secretary & Treasurer SL DELAWARE, INC. SL DELAWARE HOLDINGS, INC.
TEAL ELECTRONICS CORPORATION SL MONTEVIDEO TECHNOLOGY, INC. SL SURFACE
TECHNOLOGIES, INC. CEDAR CORPORATION MTE CORPORATION MEX HOLDINGS LLC SL POWER
ELECTRONICS CORPORATION SLGC HOLDINGS, INC. SLMTI DS LLC By: /s/ Louis J.
Belardi Name: Louis J. Belardi Title: Authorized Officer GUARANTORS: SL POWER
ELECTRONICS LTD. INDUSTRIAS SL, S.A. DE C.V.
CONDOR POWER SUPPLIES DE MEXICO, S.A. DE C.V. SL XIANGHE POWER ELECTRONICS CORP.
SL SHANGHAI POWER ELECTRONICS CORP. SL SHANGHAI INTERNATIONAL TRADING CORP.
CEDRO DE MEXICO, S.A. DE C.V. TPE DE MEXICO, S. DE R.L. DE C.V. By: /s/ Louis J.
Belardi Name: Louis J. Belardi Title: Authorized Officer

 

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

AGENT AND LENDER: PNC BANK, NATIONAL ASSOCIATION, as a Lender and as
Administrative Agent By: /s/ Bryan Flory Name: Bryan Flory Title: Assistant Vice
President

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT]